903 A.2d 658 (2006)
279 Conn. 912
STATE of Connecticut
v.
Carlos DeJESUS.
Supreme Court of Connecticut.
Decided July 28, 2006.
Darcy McGraw, special public defender, in support of the petition.
Marjorie Allen Dauster, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 91 Conn.App. 47, 880 A.2d 910 (2005), is granted, limited to the following issue:
"Does this court, or any court, have the authority in light of the Connecticut Code of Evidence, to reconsider the rule that the introductions of prior sexual misconduct of the defendant in sexual assault cases, is viewed under a relaxed standard?"
PALMER, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17710.